FILED
                              NOT FOR PUBLICATION                           SEP 28 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ROSENDO A. VILLATORO-ALVAREZ,                     No. 14-71209

               Petitioner,                        Agency No. A095-065-299

 v.
                                                  MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 21, 2015**

Before:        REINHARDT, LEAVY, and BERZON, Circuit Judges.

      Rosendo A. Villatoro-Alvarez, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s (“IJ”) decision finding Villatoro-Alvarez abandoned his

applications for relief and denying a continuance. We have jurisdiction under 8


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for abuse of discretion the denial of a continuance and

the decision to deem an application abandoned. Taggar v. Holder, 736 F.3d 886,

889 (9th Cir. 2013). We review de novo due process claims. Sandoval-Luna v.

Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008). We deny the petition for review.

      The agency did not abuse its discretion in denying Villatoro-Alvarez’s

request for a fifth continuance where he failed to demonstrate good cause. See 8

C.F.R. § 1003.29; Sandoval-Luna, 526 F.3d at 1247. Nor did the agency err in

deeming Villatoro-Alvarez’s applications for relief abandoned, where he did not

file any application for relief by the deadline the IJ imposed. Taggar, 736 F.3d at

890 (“If an application or document is not filed within the time set by the

Immigration Judge, the opportunity to file that application or document shall be

deemed waived.” (quoting 8 C.F.R. § 1003.31(c))). Villatoro-Alvarez’s claim that

the denial of an additional continuance violated due process therefore fails. See

Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (to prevail on a due process

challenge, alien must show error and prejudice).

      We reject Villatoro-Alvarez’s contention that the agency’s decision was

insufficient, where the BIA invoked the applicable “good cause” legal standard and

cited pertinent legal authorities. See Mendez-Castro v. Mukasey, 552 F.3d 975,

980 (9th Cir. 2009) (concluding that “the IJ applied the correct legal standard” in a


                                          2                                     14-71209
case where “the IJ expressly cited and applied [relevant case law] in rendering its

decision, which is all our review requires”).

             PETITION FOR REVIEW DENIED.




                                          3                                    14-71209